       Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                           )
DONALD J. TRUMP FOR PRESIDENT, INC.,       )
                                           )
                     Plaintiff,            )
                                           )
             v.                            )
                                           )    Civil Action No. 1:20-cv-00626-KBJ
WP COMPANY LLC                             )
d/b/a The Washington Post,                 )
                                           )
                     Defendant.            )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )
                                           )


PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION
               TO DEFENDANT’S MOTION TO DISMISS



                                        David C. Tobin, Esq. (D.C. No. 395959)
                                        TOBIN O’CONNOR & EWING
                                        5335 Wisconsin Avenue NW, Suite 700
                                        Washington, D.C. 20015
                                        Telephone: (202) 362-5900
                                        DCTobin@Tobinoconnor.com

                                        Charles J. Harder, Esq.
                                        HARDER LLP
                                        132 South Rodeo Drive, Fourth Floor
                                        Beverly Hills, California 90212
                                        Telephone: (424) 203-1600
                                        CHarder@HarderLLP.com
     Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 2 of 23




                          TABLE OF CONTENTS

INTRODUCTION …………………………………………………………………………….…1

SUMMARY OF ALLEGATIONS IN COMPLAINT …………………………………………..2

ARGUMENT …………………………………………………………………………………….3

    A.   Legal Standards for a Motion to Dismiss ....…………………………………….. 3

    B.   The Sargent Article Contains a False Statement of Fact …………………………4

    C.   The Waldman Article Makes a False Statement of Fact …………………………5

    D.   The Articles Are Not Protected By the Opinion Rule …………………………....6

         i.    General Legal Principles ……………………………………………….....6

         ii.   The Articles Contain Factual Statements That Do Not Fall
               Within the Opinion Rule ………………………………………………….7

    E.   The Complaint Properly Alleges Actual Malice …………………………………12

    F.   The Fair Report Privilege Does Not Protect the Sargent Article …………………14

    G.   The Waldman Article is “Of And Concerning” the Campaign …………………17

CONCLUSION …………………………………………………………………………………18




                                      i
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 3 of 23




                              TABLE OF AUTHORITIES

                                   FEDERAL CASES

Arpaio v. Cottle, 404 F. Supp. 3d 80, 85-86 (D.D.C. 2019) ………………………………….. .13

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ……………………………………………………. 3

Celle v. Filipino Reporter Enterprises Inc., 209 F.3d 163, 183 (2d Cir. 2000) ……………….. 14

Excellus Health Plan, Inc. v. Tran, 287 F. Supp. 2d 167, 174 (W.D.N.Y. 2003) ……………... 17

Harris v. D.C. Water & Sewer Authority, 791 F.3d 65, 68 (D.C. Cir. 2015) …………………… 3

Hourani v. Psybersolutions LLC, 164 F. Supp. 3d 128, 140 (D.D.C. 2016) ……………………. 4

Milkovich v. Lorain Journal Co., 497 U.S. 1, 18-19 (1990) …………………………………. 6, 7

Partington v. Bugliosi, 56 F.3d 1147, 1156-57 (9th Cir. 1995) …………………………………. 8

Shipkovitz v. Washington Post Co., 571 F. Supp. 178, 183 (D.D.C. 2008) ………………….… 14

Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000)………………………. 3

Time, Inc. v. Pape, 401 U.S. 279, 290 (1971) ………………………………………………….. 12

Washington Alliance of Technology Workers v. U.S. Department of Homeland Security,
 892 F.3d 332, 338-39 (D.C. Cir. 2018) ………………………………………………………… 2

Weyrich v. New Republic, Inc., 235 F.3d 617, 626 (D.C. Cir. 2001) ………………………...…. 4

Zimmerman v. Al Jazeera, 246 F. Supp. 3d 257, 280 (D.D.C. 2017) ……………..…………… 12

                                     STATE CASES

Gross v. New York Times Co., 623 N.E.2d 1163, 1169 (N.Y. 1993) ……………………………11

Holy Spirit Ass’n v. New York Times Co., 399 N.E.2d 1185, 1187 (N.Y. 1979) ………………. 14

Immuno AG v. Moor-Jankowski, 567 N.E.2d 1270, 1273-74 (N.Y. 1991) ………………..7, 9, 10

Martin v. Daily News L.P., 990 N.Y.S.2d 473, 480-81 (N.Y. App. Div. 2014) ...………………10

Parks v. Steinbrenner, 520 N.Y.S.2d 374, 375 (N.Y. App. Div. 1987) ………………………… 8




                                            ii
       Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 4 of 23




Polish-American Immigrant Relief Committee v. Relax, 596 N.Y.S.2d 756, 759
 (N.Y. App. Div. 1993) ……………………………………………………………………… 11

Steinhilber v. Alphonse, 501 N.E.2d 550 (N.Y. 1986) ………………………………………… 9

                          STATUTES AND RULES

N.Y.C.R.L. § 74 ……………………………………………………………………………….. 14

Fed. R. Civ. P. 12(b)(6) ……………………………………………………………………... 3, 13

                           OTHER AUTHORITIES

Merriam-Webster Online Dictionary ……………………………………………………………16




                                     iii
            Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 5 of 23




       I.       INTRODUCTION

       The Washington Post published two articles that contained false statements of fact which

contradicted well-established facts of and concerning the Plaintiff, Donald Trump for President,

Inc. (the “Campaign”), which operates the reelection campaign of the President. The Post did

this with full knowledge of what the actual facts were. Under established defamation law, this is

actionable, and the Post is not entitled to a dismissal of its claims at the pleadings stage, where

the plausible allegations in the Complaint are taken as true.

       Specifically, the Post published the factual claim that the Mueller Report said that the

Campaign tried to conspire with the Russian government. The Mueller Report actually says the

opposite: that the evidence did not establish an attempted conspiracy. The Post also published a

claim, posed as the premise for a rhetorical question, that the Campaign had sought assistance

from North Korea. That claim was false and there is no factual basis whatsoever for it.

         The Post claims these statements are protected opinions, but they are not. Established

law holds that false factual statements that a reasonable reader will take as making factual claims

do not become “opinions” just because they are placed within a piece that may contain other

statements that do not make factual claims. The Post also contends that actual malice was not

sufficiently pleaded, but this is wrong—the Complaint explicitly takes on the issue and pleads

specific, plausible facts that, if proven, would establish that the Post published with reckless

disregard for the truth. The Fair Report Privilege does not apply, because the Post did not

accurately state the contents of the Mueller Report. Finally, the statements explicitly reference

the Campaign and are thus “of and concerning” the Campaign.

       The Post’s motion attempts to deflect from its false and defamatory statements and shift

the focus to how the Post feels about President Trump and the Campaign’s tactics and other


                                                  1
          Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 6 of 23




irrelevant matters. In the process, the Post effectively confirms at least a portion of the

Campaign’s theory of malice in the Complaint. The Post’s motion is not so much an analysis of

why the articles at issue supposedly cannot support a legal claim, and more about attacking

President Trump, who is not a party to this case, essentially implying that because Plaintiff is

associated with the President, it does not have the same right that any other public figure would

have to file a libel claim. The Post essentially asks this Court to dismiss this case because the

Post does not like President Trump and feels his campaign files too many libel suits. No law

supports that request. The motion should be dismissed, and the case should go forward.

        II.      SUMMARY OF ALLEGATIONS IN COMPLAINT 1

        The Complaint alleges that on June 13, 2019, the Post published an article by Greg

Sargent claiming that Special Counsel Robert Mueller concluded that the Campaign “tried to

conspire with” a “sweeping and systematic” attack by Russia against the 2016 United States

presidential election. Complaint ¶ 2. This was, and is, false. The Mueller Report concluded

there was no conspiracy between the Campaign and the Russian government, and no United

States person intentionally coordinated with Russia’s efforts to interfere with the 2016 election.

Complaint ¶ 3. The statement was made with actual malice—the contents of the Mueller Report

were well known to the Post at the time of publication. Complaint ¶ 20.

        The Complaint also alleges that on June 20, 2019, the Post published an article by Paul

Waldman that said “who knows what sort of aid Russia and North Korea will give to the Trump

campaign, now that he has invited them to offer their assistance?” Complaint ¶ 4. This was a

false statement of fact as well. There has not been any reporting that the Campaign has been in

contact with North Korea, and the Campaign has expressly disavowed seeking aid from the


1
 “The “allegations of the complaint are generally taken as true for purposes of a motion to dismiss.” Washington
Alliance of Technology Workers v. U.S. Department of Homeland Security, 892 F.3d 332, 338-39 (D.C. Cir. 2018).
                                                        2
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 7 of 23




Russian government in the 2020 election. Complaint ¶ 5. This statement was also made with

actual malice. Extensive public information has confirmed the Campaign is not seeking aid from

Russia, and there has been absolutely no reported contacts between the Campaign and North

Korea. Complaint ¶ 20.

       The statements made by the Post have occurred in the larger context of extensive

evidence that the Post, and its two writers, Mr. Sargent and Mr. Waldman, oppose the President

and the Campaign and are biased against it. Complaint ¶¶ 18-19.

       III.    ARGUMENT.

               A.      Legal Standards for a Motion To Dismiss.

       A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a complaint by raising the

question of whether or not the complaint contains “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Harris v. D.C. Water & Sewer Authority, 791

F.3d 65, 68 (D.C. Cir. 2015) (internal quotation omitted) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

       When evaluating a Rule 12(b)(6) motion, the “court must accept as true all of the

allegations contained in a complaint[,]” Harris, 791 F.3d at 68 (internal quotation marks omitted)

(quoting Iqbal, 556 U.S. at 678), and “grant plaintiff the benefit of all inferences that can be

derived from the facts alleged”. Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000) (internal quotation omitted).

       The Campaign agrees with the Post that controlling D.C. Circuit authority provides that

New York law applies to this action, because that is the location of the Campaign’s principal


                                                  3
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 8 of 23




place of business and is thus where the injury was suffered. Weyrich v. New Republic, Inc., 235

F.3d 617, 626 (D.C. Cir. 2001); see Hourani v. Psybersolutions LLC, 164 F. Supp. 3d 128, 140

(D.D.C. 2016).

               B.      The Sargent Article Contains a False Statement of Fact.

       The Greg Sargent article, after colorfully describing the claims of Russian interference in

the 2016 election discussed in the Mueller Report (claims that are not the subject of this action),

then states: “Mueller also concluded that Trump and/or his campaign eagerly encouraged, tried

to conspire with, and happily profited off of those efforts.” The Post’s motion does not identify

a single sentence in the Mueller report wherein Mueller concludes that the Campaign “tried to

conspire with” the Russian government in its alleged interference in the 2016 election.

       In fact, Mueller found there was insufficient evidence to support this claim. Here’s the

language from Mueller’s executive summary: “[T]he evidence was not sufficient to charge that

any member of the Trump Campaign conspired with representatives of the Russian government

to interfere in the 2016 election.” Mueller Report at 9 (at https://www.justice.gov/

storage/report.pdf).

       The Post’s argument relating to this issue is twofold. First, it claims that Sargent’s other

claims—that there was Russian interference, and the Campaign encouraged it, and happily

profited from it—were supported by parts of the Mueller Report. However, in many ways this is

the entire point of this lawsuit: the Campaign disagrees with certain of Special Counsel Mueller’s

conclusions, but does not object to any publication that accurately describes them. Yes, Mueller

did conclude that the evidence supported the claim that there was Russian interference in the

election, and that he believed there were contacts between people associated between the




                                                 4
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 9 of 23




Campaign and the Russian government. Those statements are contained in the Mueller Report.

However, Mueller specifically found that the evidence was not sufficient to show a conspiracy.

       This is important because Sargent does not present his claim of an attempted conspiracy

as his own opinion, but instead falsely inserts the opinion into the mouth of Mueller. Instead of

the statement coming from the writer, where it can be evaluated by readers as an opinion, the

Post falsely says that a government investigator, Robert Muller, after a wide-ranging

investigation, made a conclusion that he actually did not make at all, but rather specifically

rejected on the grounds of insufficient evidence.

       The Post’s other argument is that another author (Benjamin Wittes) interpreted the

Mueller Report the same way. However, the relevance of this is not explained. If two different

people publish a defamatory statement, there is no legal rule that says that unless the plaintiff

sues both publishers, there is no cause of action for defamation. In any event, this is an

evidentiary issue not cognizable in this proceeding. At a trial, perhaps the Post can present

evidence that Mueller’s conclusions (despite being clearly set forth in the Report’s executive

summary) were so vague that another writer made the same mistaken conclusion about the

Mueller Report that the Post did. It is possible this would be admissible as an attempt to rebut

the theory of actual malice plausibly pleaded in the Complaint, because the Post was arguably

negligent rather than acting recklessly or intentionally. Such a factual matter, however, cannot

be resolved on a motion to dismiss.

               C.      The Waldman Article Makes a False Statement of Fact.

       The Waldman Article asks the question “who knows what sort of aid Russia and North

Korea will give to the Trump campaign, now that he has invited them to offer their assistance?”.




                                                  5
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 10 of 23




While posed as a rhetorical question, the factual premise of this statement is that the Campaign

asked for and will be receiving aid from North Korea.

       The Post claims this is not false because it linked to a quotation from an interview

between the President and George Stephanopoulos, in which the President spoke of listening if

Norway were to offer assistance or information to the Campaign. “I think you might want to

listen, there’s nothing wrong with listening. If somebody called from a country, Norway, ’we

have information on your opponent.’ Oh, I think I’d want to hear it.”

       Waldman turned a statement about Norway into one about North Korea. The President

never said anything about North Korea. Mr. Stephanopoulos never mentioned North Korea

either (he mentioned Russia and China, but the President did not mention either of those

countries in his response). Where did the Post get North Korea from? Again, despite filing

extensive motion to dismiss papers, the Post has not identified any information that it relied on to

conclude that the Campaign was seeking assistance from North Korea. Waldman made that up

out of whole cloth.

               D.      The Articles Are Not Protected By the Opinion Rule.

                        i. General Legal Principles.

       Despite what the Post claims, neither the constitutional opinion rule or the New York

opinion privilege holds that merely by slapping the label “opinion” on a piece, or hyperlinking to

a source that offers no support for a factual claim, a defendant may proceed to make any false

statement of fact it wishes to.

       The U.S. Supreme Court states the federal constitutional rule on opinions in Milkovich v.

Lorain Journal Co.:

       If a speaker says, “In my opinion John Jones is a liar,” he implies a knowledge of
       facts which lead to the conclusion that Jones told an untruth. Even if the speaker

                                                 6
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 11 of 23




       states the facts upon which he bases his opinion, if those facts are either incorrect
       or incomplete, or if his assessment of them is erroneous, the statement may still
       imply a false assertion of fact. Simply couching such statements in terms of opinion
       does not dispel these implications; and the statement, “In my opinion Jones is a
       liar,” can cause as much damage to reputation as the statement, “Jones is a liar.”

Milkovich v. Lorain Journal Co., 497 U.S. 1, 18-19 (1990) (holding that sports columnist could

be held liable for defamation for false statements of fact in newspaper opinion column).

       While New York ostensibly adds an opinion privilege on top of the federal rule, the New

York opinion privilege does not hold that anything labeled an opinion is non-actionable. Instead,

New York looks to the totality of the circumstances. On this point, the New York Court of

Appeals (the state’s highest court) held:

       The key inquiry is whether challenged expression, however labeled by defendant,
       would reasonably appear to state or imply assertions of objective fact. In making
       this inquiry, courts cannot stop at literalism. The literal words of challenged
       statements do not entitle a media defendant to “opinion” immunity or a libel
       plaintiff to go forward with its action. In determining whether speech is actionable,
       courts must additionally consider the impression created by the words used as well
       as the general tenor of the expression, from the point of view of the reasonable
       person.

Immuno AG v. Moor-Jankowski, 567 N.E.2d 1270, 1273-74 (N.Y. 1991).

       Thus, under both applicable rules, the inquiry is never as simple as “the defendants

labeled the piece an opinion.” Rather, the issue is whether a reasonable person would interpret

the publications as making factual claims.

                       ii. The Articles Contain Factual Statements That Do Not Fall Within
                           the Opinion Rule.

       Both the Sargent and Waldman Articles make factual claims. Sargent says the Mueller

Report says the opposite of what it says: that Mueller concluded the Campaign attempted to

conspire with the Russian government in its interference in the 2016 election. Waldman says

that the Campaign invited North Korea to assist it in the 2020 election.


                                                 7
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 12 of 23




        The Post seeks refuge in the rule that where facts are disclosed to the reader as the basis

of an opinion, this can immunize a publication from defamation liability. However, the Post

ignores the predicate of this rule: that the facts must be deployed in support of an opinion, not a

factual claim.

        Here’s the difference: If Sargent had said that in his (Sargent’s) opinion, the evidence in

the Mueller report was sufficient to establish a conspiracy despite Mueller’s conclusion that it

did not, and cited or linked to the materials in the Mueller report that the Post cites to in its brief,

that would be an opinion based on disclosed facts and non-actionable even if Sargent is wrong

about the existence of a conspiracy.

        However, that is not what Sargent did here. Rather, his piece said that Mueller concluded

the Campaign attempted to conspire with the Russians. This is not an opinion; it is a factual

claim regarding what is contained in the Mueller Report.

        Partington v. Bugliosi, 56 F.3d 1147, 1156-57 (9th Cir. 1995), cited by the Post, states

the “disclosed facts” rule accurately: “When an author outlines the facts available to him, thus

making it clear that the challenged statements represent his own interpretation of those facts and

leaving the reader free to draw his own conclusions, those statements are generally protected by

the First Amendment.”) (emphasis added). New York law is in accord: for something to be a

“pure opinion” based on disclosed facts, it has to be a statement of opinion, not fact, in the first

instance. Parks v. Steinbrenner, 520 N.Y.S.2d 374, 375 (N.Y. App. Div. 1987) (“A non-

actionable ‘pure opinion’ is defined as a statement of opinion which either is accompanied by a

recitation of the facts upon which it is based, or, if not so accompanied, does not imply that it is

based upon undisclosed facts.”) (emphasis added).




                                                   8
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 13 of 23




       Here, Sargent and Waldman did no such thing. Sargent was telling his readers what

Mueller concluded, not what he (Sargent) concluded. Waldman was telling his readers that the

Campaign had solicited support from North Korea, not merely interpreting the President’s

statement about Norway.

       Under New York law, to determine whether something is fact or opinion, courts should

rely on the test set out in Steinhilber v. Alphonse, 501 N.E.2d 550 (N.Y. 1986). See Moor-

Jankowski, 567 N.E.2d at 1280 (“[T]he standard articulated and applied in Steinhilber furnishes

the operative standard in this State for separating actionable fact from protected opinion.”).

       The Steinhilber standard is a four-part test: “The four factors are: (1) an assessment of

whether the specific language in issue has a precise meaning which is readily understood or

whether it is indefinite and ambiguous; (2) a determination of whether the statement is capable of

being objectively characterized as true or false; (3) an examination of the full context of the

communication in which the statement appears; and (4) a consideration of the broader social

context or setting surrounding the communication including the existence of any applicable

customs or conventions which might signal to readers or listeners that what is being read or

heard is likely to be opinion, not fact.” 501 N.E.2d at 554 (internal quotation omitted).

       Under the Steinhilber test, neither article at issue constitutes a protected opinion. First,

both factual claims have precise meanings. Sargent claims that Mueller concluded that the

Campaign tried to conspire with the Russians, and Waldman claims that the Campaign could

receive aid from North Korea now that the President has invited them to offer assistance.

       Second, both statements are capable of objective characterization as true or false.

Mueller either did or did not conclude that the Campaign tried to conspire with the Russians, and

the Campaign either did or did not invite North Korea to offer assistance to it.


                                                 9
          Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 14 of 23




         Third, the full context shows that the statements are making factual claims. The Post

makes much of the fact that the pieces were labeled as “opinion”, but under controlling New

York Court of Appeals precedent, merely labeling something opinion does not protect the writer

from liability for false factual statements within the piece. Moor-Jankowski, 567 N.E.2d at

1273-74; Martin v. Daily News L.P., 990 N.Y.S.2d 473, 480-81 (N.Y. App. Div. 2014) (holding

newspaper opinion column, headlined “Corruption” and accusing a judge of being corrupt and

taking payoffs to decide cases, made factual claims and thus was not protected by the opinion

rule).

         Fourth, there is nothing in the broader social context that would disclose that the Post

writers were stating opinions rather than facts. Of course, the articles contained criticism of a

presidential campaign, as the Post points out. However, there is no reason that just because the

articles covered political subject matter, that a reasonable reader would conclude that they are

not stating facts, particularly given the definitive language each writer uses.

         Next, the Post argues that the Sargent article discloses facts from the Mueller report that

supposedly support his claim, and Sargent also acknowledges that the Mueller report does not

find sufficient evidence of a conspiracy. However, as noted above, the factual findings in the

Mueller Report that Sargent refers to do support his other statements about the Mueller report:

that Mueller concluded that Russia interfered with the 2016 election and that the Campaign was

supposedly “happy” to reap the benefits of it. However, the Post does not identify any statement

in the Mueller Report that supports Sargent’s false claim that Mueller supposedly found an

attempt to conspire. There is no such statement in the Muller Report. Sargent, rather, makes it

up, and it is false, as alleged in the Complaint.




                                                    10
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 15 of 23




       The fact that Sargent immediately retracted his false statement after making it—within

the same article—is insufficient to immunize him from defamation liability. (Rather, it shows

consciousness that his statement was false at the time he made it.) To rule otherwise would

mean that those seeking to publish defamation could simply state the most breathtaking, false

and defamatory claims, hoping readers would believe them, so long as they contradict

themselves somewhere later in the article. Under the Post’s standard, the statement: “A

government report found John Smith committed murder. But the government report did not find

sufficient evidence of deliberate homicide”, would be immunized from defamation liability even

if the murder allegation was specifically found in the report to be unsupported by the evidence.

After all, the author contradicts the false and defamatory statement in the next sentence. This

cannot be the law.

       With respect to Waldman, the Post omits the factual predicate of Waldman’s question, in

an attempt to put it within a purported “rhetorical question” rule. However, if the Waldman

statement is read in its entirety, it is not merely a rhetorical question: Waldman says flat out that

the Campaign asked North Korea for assistance. (Nor does merely phrasing something as a

question mean that it cannot contain a defamatory factual implication anyway. The famous

example of this is: “When did you stop beating your wife?”)

       Nor is Waldman’s statement rhetorical hyperbole. Rhetorical hyperbole consists of

statements that no reasonable reader would take as factual. Polish-American Immigrant Relief

Committee v. Relax, 596 N.Y.S.2d 756, 759 (N.Y. App. Div. 1993). For instance, in the

statement: “John is a thief. He stole my heart”, the word “thief” is rhetorical hyperbole because

no reasonable reader would take the statement as alleging criminal theft or that the plaintiff

unethically stole something. Gross v. New York Times Co., 623 N.E.2d 1163, 1169 (N.Y. 1993).


                                                  11
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 16 of 23




       A reasonable reader would read Waldman as making a factual assertion, not using

outrageous, colorful language. Waldman was not using North Korea as a metaphor. He was

saying, as a matter of fact, that the Campaign invited its assistance.

               E.      The Complaint Properly Alleges Actual Malice.

       This motion is a challenge to the pleadings. At this stage, a plaintiff need merely allege a

plausible theory of actual malice: “the complaint’s allegations [must] support a reasonable

inference that [the defendant] in fact entertained serious doubts as to the truth”. Zimmerman v.

Al Jazeera, 246 F. Supp. 3d 257, 280 (D.D.C. 2017). The Complaint meets this standard.

       With respect to Sargent, the theory of actual malice pleaded is that Sargent and the Post

had the Mueller Report in their possession, obviously read it, and yet the Post knowingly or

recklessly published a statement that completely misstated the conclusions of the Report. These

allegations easily clear the pleading standard. It is an entirely reasonable inference that if the

Post misstates the conclusions of the Mueller Report, it entertained serious doubts about the truth

of such statements. To conclude otherwise would be to assume the Post does not even read

government reports before publishing reports on what they say.

       The Post contends that Sargent’s article was a “rational interpretation” or “honest

misinterpretation” of the Mueller report. See Time, Inc. v. Pape, 401 U.S. 279, 290 (1971)

(holding summary of long governmental report rationally interpreted it and was thus not

actionable). However, Special Counsel Mueller’s conclusions as to the conspiracy claim were

not some vague, prolix text subject to differing interpretations. His conclusions were in his

executive summary and were clear and explicit: “[T]he evidence was not sufficient to charge

that any member of the Trump Campaign conspired with representatives of the Russian

government to interfere in the 2016 election.” The Post’s argument is essentially that it is


                                                  12
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 17 of 23




rational to interpret “up” to mean “down.” If the “rational interpretation” rule were extended to

this, it would mean that publishers could always deliberately lie about the contents of long

government reports and never face defamation liability, by claiming: “the report was long, it was

an ’honest misinterpretation’”. It stretches the doctrine to the breaking point to apply it here.

        The Post also relies on the contention that Benjamin Wittes supposedly made the same

claim about the Mueller Report that Waldman did. The Post offers no citation to any case that

holds that the mere fact that some other author said the same thing as the defamatory publication

is enough to dismiss a claim at the pleadings stage for failure to plead actual malice. The one

case the Post cites, Arpaio v. Cottle, 404 F. Supp. 3d 80, 85-86 (D.D.C. 2019), contains no such

holding; it dismisses a complaint as failing to allege actual malice where the content of court

files lent support to the defendants’ article.

        The Wittes article may be evidence that the Post can present to a jury to rebut evidence of

actual malice. But it has no place in a Rule 12(b)(6) proceeding where the plaintiff’s allegations

are taken as true.

        With respect to Waldman, the fact that, notwithstanding a huge amount of reporting on,

and a vast investigation into, alleged contacts with Russia, nobody, including the Post’s

reporters, has reported that the Campaign solicited any assistance from North Korea, gives rise to

a powerful inference that the Post entertained serious doubts about the veracity of Waldman’s

claims when it published them.

        The Post makes three arguments in response: First, it tries to fit this case within the rule

that Complaints that simply recite the element of actual malice are subject to a motion to dismiss.

However, the Complaint does not do this. Paragraph 20 articulates specific factual allegations as

to how the Post acted with reckless disregard for the truth.


                                                 13
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 18 of 23




       Second, the Post argues that the allegations that the Post is biased against the Campaign

cannot, by themselves, establish actual malice. Again, though, those allegations are not the only

allegations of malice—the Complaint specifically pleads why the Campaign contends that the

Post acted with reckless disregard for the truth. The law permits courts to consider ill will along

with other evidence of actual malice when evaluating the sufficiency of a claim. Celle v. Filipino

Reporter Enterprises Inc., 209 F.3d 163, 183 (2d Cir. 2000) (“Evidence of ill will combined with

other circumstantial evidence indicating that the defendant acted with reckless disregard of the

truth or falsity of a defamatory statement may also support a finding of actual malice.”)

(Emphasis added).

       Finally, the Post argues that the Waldman piece is rhetorical hyperbole. That argument is

answered in section 2d above.

               F.      The Fair Report Privilege Does Not Protect the Sargent Article.

       To receive protection under the fair report privilege, a report of an official proceeding

must be “fair and true.” N.Y.C.R.L. § 74. The Post’s discussion of this rule is highly

misleading. The Post effectively implies that any report of an official proceeding is fair. This is

not correct. The “fair and true” requirement limits the privilege to publications where “the

substance of the article be substantially accurate.” Holy Spirit Ass’n v. New York Times Co., 399

N.E.2d 1185, 1187 (N.Y. 1979).

       This rule is consistent with the purpose of the fair report privilege, which is to prevent

defamation liability in the situation where a journalist accurately reports what is said in a

governmental proceeding or hearing, and the underlying information happens to be false.

Normally, republishing false information can subject a party to defamation liability, but the fair

report privilege exempts a form of republication from this general rule. Shipkovitz v. Washington


                                                 14
           Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 19 of 23




Post Co., 571 F. Supp. 178, 183 (D.D.C. 2008) (“This ‘fair report privilege’ is an exception to

the general rule that a republisher of a defamation is held to have adopted the defamation as its

own.”).

          To place this rule in the context of the Mueller Report: obviously the Campaign disputes

a number of allegations made against it in the Mueller Report. But a journalist who accurately

quotes some false statement in the Report in a story is not liable to the Campaign for

republishing a defamatory statement, because the Mueller Report is an official proceeding and

the journalist is fairly reporting its contents.

          The fair report privilege is not applicable here. The Campaign is alleging that the Post

falsely stated the contents of the Mueller Report, and did so with actual malice. The gravamen

of the allegation here is that the Post misquoted and grossly mischaracterized a sentence in the

executive summary of the Mueller Report. This case does not allege that the Muller Report itself

contained a false statement. That latter situation would give rise to the fair report privilege, but it

is not an issue in this case. The former situation (the Post misquoting the Muller Report) is the

matter at issue here, and it falls squarely outside of the fair report privilege.

          Put in the language of the case law, the Complaint alleges that the Post published a

statement that was not substantially accurate concerning Mueller’s conclusions. The Sargent

article claimed that the Mueller Report concluded that the Campaign attempted to conspire with

Russia, and the Mueller Report rejected that conclusion as not supported by sufficient evidence.

There is nothing “substantially accurate” about the Post’s statement.

          The Post’s responses to this issue are to argue that there is a distinction between

“attempting to conspire” and “conspiring” and to argue that two incidents in the Mueller Report

described “attempted conspiracy.” These arguments are meritless. First, there is no distinction


                                                   15
         Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 20 of 23




between “attempting to conspire” and “conspiring.” A conspiracy is “to join in a secret

agreement to do an unlawful or wrongful act or an act which becomes unlawful as a result of the

secret agreement”. See Merriam-Webster Online Dictionary, “conspiracy” and “conspire” (at

https://www.merriam-webster.com/dictionary/conspire ). In other words, the thing that makes

something a conspiracy is an agreement. What, exactly, could “attempting to conspire” mean

other than making such an agreement? The Post is not saying that the Campaign attempted to

make an agreement with the Russians but the Russians rebuffed them. The only possible

meaning of “attempting to conspire” was that the Campaign did conspire with the Russians.

        The Post’s examples from the Report are not examples of conspiracies, because there is

no evidence of a secret agreement—very likely one reason why Mueller concluded there was

insufficient evidence of a conspiracy. So if, as the Post says, Russian Military Intelligence

targeted Hillary Clinton’s e-mails five hours after the President made a public statement about

Russia and Secretary Clinton’s e-mails, that is not evidence of a secret agreement. And if

Campaign representatives met with Russian nationals hoping they might receive some

information about the 2016 campaign, as Mueller alleges, this is not evidence that anyone

attempted to enter into an agreement with Russia, as opposed to simply receiving whatever

information they had.

        Ultimately, Mueller found some issues he felt warranted an investigation, he investigated

them, and he concluded there was insufficient evidence of a conspiracy. The Post, biased against

President Trump and upset that Mueller had honestly assessed the evidence and concluded that it

did not establish a conspiracy, asserted that Mueller had found the opposite of what he actually

found. This is the antithesis of a fair report.




                                                  16
           Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 21 of 23




                G.     The Waldman Article Is “Of And Concerning” the Campaign

       The Post argues the Waldman article was not “of and concerning” the Campaign. This is

incorrect. First, the sentence at issue specifically mentions the Campaign: it asks if North Korea

is going to help the Campaign: “who knows what sort of aid Russia and North Korea will give to

the Trump campaign, now that he has invited them to offer their assistance?” (emphasis added.)

       Second, the sentence clearly connects the alleged actions of the President to the

Campaign, and clearly implies that the President was acting on the Campaign’s behalf (a

reasonable inference for a reader to draw, especially given that the Campaign is dedicated to

reelecting the President).

       In any event, even if Waldman had not named the Campaign, the “of and concerning”

requirement is not strictly limited to publications that name the plaintiff. The requirement is

merely that a reasonable reader who knows the plaintiff understand that the plaintiff is being

referred to. “In determining whether the ‘of and concerning’ requirement has been sufficiently

pleaded, the court must consider whether those who know the plaintiff, upon reading the

statements, would understand that the plaintiff was the target of the allegedly libelous

statement.” Excellus Health Plan, Inc. v. Tran, 287 F. Supp. 2d 167, 174 (W.D.N.Y. 2003).

       The Post does not refute this point; it simply says that it is “unclear” whether the

statement is of and concerning the President or the Campaign. However, this argument is not

true: the statement mentions the Campaign and is clear in its context that the President was

purportedly acting on behalf of his Campaign when he made his nonexistent appeal for North

Korean assistance. The statement also would not supply the grounds for a motion to dismiss

even if it did, because the factual allegations in the Complaint are taken as true on a motion to

dismiss.


                                                 17
       Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 22 of 23




      IV.    CONCLUSION

      For the reasons set forth above, the motion to dismiss should be denied in its entirety.


Dated: August 24, 2020                              Respectfully submitted,

                                                    TOBIN O’CONNOR & EWING

                                                    By: /s/ David C. Tobin_______________
                                                         David C. Tobin, Esq., D.C. No. 395959
                                                         TOBIN O’CONNOR & EWING
                                                         5335 Wisconsin Avenue NW, Suite 700
                                                         Washington, D.C. 20015
                                                         Telephone: (202) 362-5900
                                                         DCTobin@Tobinoconnor.com

                                                         Charles J. Harder, Esq.
                                                         HARDER LLP
                                                         132 South Rodeo Drive, Fourth Floor
                                                         Beverly Hills, California 90212
                                                         Telephone: (424) 203-1600
                                                         CHarder@HarderLLP.com




                                               18
        Case 1:20-cv-00626-KBJ Document 13 Filed 08/24/20 Page 23 of 23




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 24th day of August, 2020, the foregoing

Plaintiff’s Memorandum of Points and Authorities in Opposition to Defendant’s Motion To

Dismiss was filed electronically. Service of this filing to all Parties, including those listed below,

will be accomplished via electronic mail and regular U.S. mail upon the following:

       Thomas G. Hentoff, Esq.
       Williams & Connolly LLP
       725 12th Street, N.W.
       Washington D.C. 20005
       thentoff@wc.com


                                                      /s/ David C. Tobin________________
                                                      David C. Tobin




                                                 19
